Citation Nr: 1337922	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-29 888	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for sleep apnea as secondary to service-connected disabilities.



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1993 to July 1994 and from December 2003 to February 2005.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The appeal has been before the Board in July 2012, April 2013, and August 2013, at which times the issue of service connection for sleep apnea was remanded for medical opinions addressing the etiology of the disability. 

As noted in the previous remands, in a June 2010 statement, the appellant specifically limited his appeal of the denial of service connection for sleep apnea to the question of whether his sleep apnea is secondary to his service-connected disabilities, to particularly include his medication for those disabilities, including oxycodone and hydromorphone.

Subsequent to the August 2013 remand, the Veteran's physical paper file was converted to an electronic file in the Veterans Benefits Management System (VBMS).  There remain additional documents in the Virtual VA system that are not included in the VBMS file, and thus any adjudication of the appeal requires consideration of both the VBMS and Virtual VA files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2012, VA provided the Veteran an examination to determine the etiology of his sleep apnea.  At that time, the examiner provided a negative etiology opinion, but failed to provide a sufficient rationale to make the opinion fully probative for adjudication.  See Nieves-Rodriguez, 22 Vet. App. at 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).

In April 2013, the Board remanded the claim, requesting that the August 2012 examiner provide an addendum opinion.  That examiner provided an addendum in May 2013 that was generally supported, but was ultimately deemed incomplete for rating purposes because she did not fully address the Veteran's history of prescription medication used to treat service-connected disabilities.  

In August 2013, the Board therefore remanded the appeal again, noting at that time that the Veteran had at times been prescribed at times during the appeal certain benzodiazepines for his anxiety (which is an aspect of his service-connected major depression, as explained in the March 2009 rating decision), which may be contraindicated for sleep apnea.  Per his May 2009 treatment notes (found in the Virtual VA record), despite being instructed to avoid benzodiazepines due to his sleep apnea, it was apparent that he had been continued on a prescription of diazepam, and was later switched to clonazepam.  He was also prescribed certain psychotropics, which the treatment notes indicate could impact his sleep apnea.  The Board specifically requested that the examination report be returned to that August 2012 examiner for an opinion supported by a complete rationale addressing whether any medications prescribed for any of the Veteran's service-connected disabilities have caused or aggravated his sleep apnea disorder.

The Board also requested an opinion as to whether the Veteran's other service-connected conditions caused or had aggravated the Veteran's sleep apnea, noting that the Veteran had frequently indicated that his pain related to fibromyalgia and a spine disorder impacted his ability to sleep.

For reasons unclear, following the August 2013 remand, VA provided the Veteran with a new examination by a new medical examiner.  In September 2013, following physical examination, the new examiner provided an opinion that completely disregarded the Board's remand instructions, and failed to relate the negative opinion to the facts of the Veteran's medical conditions with any specificity.  Rather, the "rationale" provided was a mere recitation of what a sleep apnea disorder is.  In short, the September 2013 opinion added nothing of merit to the evidence of record.

The Board notes that the August 2012 examiner remains in VA's system of contacts as of the time of this remand.  Especially considering that the Board is seeking a clarification as to the August 2012 opinion and May 2013 addendum, it appears that the most efficient method of obtaining the requested opinion would be to return the claims file to that August 2012 examiner.   

Therefore, the issue of entitlement to service connection for sleep apnea must, for the third time, to obtain a probative etiological opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board sincerely regrets the additional delay that this remand necessitates.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who performed the August 2012 sleep apnea examination for an addendum opinion regarding the etiology of the Veteran's sleep apnea.  If (and only if) the August 2012 examiner is no longer available, VA should obtain the requested medical opinion (without a new examination) from another medical provider of similar qualifications.  

The examiner should review this remand, the claims file, and all relevant records associated with the Veteran's Virtual VA electronic file.  The addendum should indicate that this review occurred.  

The examiner should opine whether it is at least as likely as not (a 50 percent chance or greater) that the sleep apnea is caused or aggravated (permanently made worse) by the service-connected thoracolumbar myositis and lumbosacral disc disease with a bulging disc at L5-S1, fibromyalgia, major depressive disorder, or irritable bowel syndrome, to include any medications taken for these disorders.  

In providing this opinion, the examiner should specifically address the types of side effects of the Veteran's prescription medication regimen and otherwise provide the medical bases for any opinion entered.  Specific discussion of the impact, if any, of diazepam and clonazepam must be undertaken.  The impact, if any, of psychotropics, should also be discussed, as appropriate.

The Board stresses that in providing this opinion, the examiner should not solely focus on the impact of medications taken for service-connected disorders, but also must opine as to whether it is at least as likely as not that the other service-connected disabilities themselves (to include their symptoms, such as pain) have caused or aggravated the sleep apnea disorder.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion without resort to speculation, she should indicate why such a response would be speculative.

2.  The RO should review the examination report to ensure that it is adequate and comply with the directives contained in this remand.  If the report is inadequate in any manner, the RO should take immediate corrective action.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal must be reviewed with consideration of all applicable laws and regulations.  If the claim is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case concerning this claim and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

